          Case 1:08-cv-00496-RJL Document 53 Filed 10/26/20 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
___________________________________
                                    )
SHABTAI SCOTT SHATSKY, et al.,      )
                                    )
                        Plaintiffs, )
                                    )  Civil Action No. 08-cv-00496-RJL
            v.                      )
                                    )
THE SYRIAN ARAB REPUBLIC, et al., )
                                    )
                        Defendants. )
___________________________________ )

              THE SHATSKY PLAINTIFFS’ NOTICE REGARDING
        THE DEATH OF DECLARANT ITZHAK ILAN AND RELATED ISSUES

       On October 16, 2020, the Shatsky Plaintiffs submitted to the Court the Second Declara-

tion of Arieh Dan Spitzen (“Spitzen Declaration”) (DE 52), which establishes that the Popular

Front for the Liberation of Palestine (“PFLP”) carried out the February 16, 2002, suicide bomb-

ing in which the Shatsky Plaintiffs were injured and their decedents killed.

       Mr. Spitzen relies in his Second Declaration, inter alia, on a report published in 2007 by

Israel’s domestic counterterrorism agency, the Israel Security Agency (“ISA”), which found that

the PFLP carried out the 2002 bombing. While expert witnesses such as Mr. Spitzen may rely on

materials that are not themselves admissible (see Fed. R. Evid. 703), the Shatsky Plaintiffs

elected to adopt a “belt-and-suspenders” approach by demonstrating that the 2007 ISA Report is

itself independently admissible.

       To that end, the Shatsky Plaintiffs submitted a declaration from Itzhak Ilan, the former

Deputy Head of the ISA. (DE 50). Mr. Ilan’s declaration provides factual details regarding the

investigatory and fact-finding processes that generated the findings contained in the 2007 ISA
          Case 1:08-cv-00496-RJL Document 53 Filed 10/26/20 Page 2 of 5




Report. Id. Plaintiffs intend to demonstrate that the facts set forth in Mr. Ilan’s declaration estab-

lish that the findings in the 2007 ISA Report that the PFLP carried out the 2002 bombing are in-

dependently admissible under Fed. R. Evid. 803(8)(A) as “factual findings from a legally author-

ized investigation” and/or as “a matter observed while under a legal duty to report.”

       Unfortunately, on October 16, 2020, a month after his declaration was filed with the

Court, Mr. Ilan passed away unexpectedly at age 64, from complications related to COVID-19.

       The Shatsky Plaintiffs respectfully believe that the Court can and should accept Mr.

Ilan’s declaration, notwithstanding his passing, for several reasons:

       First, the sole purpose of Mr. Ilan’s declaration is to present the factual predicates neces-

sary to establish the admissibility of the 2007 ISA Report. It is black-letter law that a federal

court may rely on affidavits or declarations for purposes of ruling on questions of admissibility.

“[W]e reject Ismoil’s contention that the District Court improperly considered the Government’s

affidavit in determining the admissibility of Ismoil’s statement. The Federal Rules of Evidence

explicitly permit the District Court to do so. See Fed.R.Evid. 104(a) (court not bound by rules of

evidence in preliminary proceedings concerning admissibility of evidence, except for issues of

privilege); Fed.R.Evid. 1101(d)(1) (evidence rules inapplicable to ‘[t]he determination of ques-

tions of fact preliminary to admissibility of evidence when the issue is to be determined by the

court under rule 104’).” U.S. v. Yousef, 327 F.3d 56, 145 (2d Cir. 2003).

       Thus, the court could accept and rely on Mr. Ilan’s declaration, without requiring live tes-

timony, even if this was a contested case. All the more so in a default context.

       Second, in the context of default proceedings under the Foreign Sovereign Immunities

Act (“FSIA”), 28 U.S.C. § 1608(e), which requires “evidence satisfactory to the court,” it is well

established that courts may, and in fact frequently do, rely on declarations or affidavits (without
          Case 1:08-cv-00496-RJL Document 53 Filed 10/26/20 Page 3 of 5




live testimony), even regarding substantive, merits issues of liability and damages. “In [FSIA]

default judgment cases, plaintiffs may present such evidence in the form of affidavits or declara-

tions rather than through live witnesses testifying in open court.” Belkin v. Islamic Republic of

Iran, 667 F. Supp. 2d 8, 20 (D.D.C. 2009). See also e.g. Sheikh v. Republic of Sudan, No. CV

14-2090 (JDB), 2020 WL 5203496, at *3 (D.D.C. Aug. 31, 2020) (“Satisfactory evidence in-

cludes sworn affidavits or declarations.”); Doe v. Democratic People's Republic of Korea, 414 F.

Supp. 3d 109, 120 (D.D.C. 2019) (“default judgments under § 1608(e) may rely on the plaintiffs’

affidavits and declarations”). See also, generally, Owens v. Republic of Sudan, 864 F.3d 751,

785 (D.C. Cir. 2017) (a “lenient standard [regarding evidence] is particularly appropriate for a

FSIA terrorism case, for which firsthand evidence and eyewitness testimony is difficult or im-

possible to obtain from an absent and likely hostile sovereign.”); Han Kim v. Democratic Peo-

ple’s Republic of Korea, 774 F.3d 1044, 1048-51 (D.C. Cir. 2014) (noting that “courts have the

authority—indeed, we think, the obligation—to adjust evidentiary requirements to differing situ-

ations” and admitting affidavits in a FSIA default proceeding) (internal alterations and quotation

marks removed).

       Therefore, the court could rely on Mr. Ilan’s declaration, without requiring live testi-

mony, even if his declaration related to a merits issue. This rule should apply with more force

where, as here, the declaration does not even address the merits.

       Third, it would be extremely difficult to find a substitute witness. Generally, former ISA

officials are not permitted to testify in court (especially outside of Israel) about information ob-

tained during the course of their duties. “Israel maintains the secrecy of the true identities of the

ISA agents, as well as identifying characteristics. Given this secrecy and the ISA’s safety con-

cerns for its agents, Israel has never before permitted ISA agents to give live testimony in the
           Case 1:08-cv-00496-RJL Document 53 Filed 10/26/20 Page 4 of 5




United States … Given that Israel considers the true identities of the ISA agents and the sub-

stance of their testimony classified, American authorities have certified it as classified.” U.S. v.

Abu Marzook, 412 F. Supp. 2d 913, 919 (N.D. Ill. 2006) (citation omitted).

         Mr. Ilan’s agreement to provide testimony in this case required him to obtain special per-

mission, and it is unlikely that plaintiffs will be able to find another witness with the requisite

personal knowledge, who agrees to testify in this case, and who can obtain permission to do so.

         Accordingly, the Shatsky Plaintiffs respectfully request that the Court accept and rely on

Mr. Ilan’s declaration, filed on September 15, 2020, notwithstanding his unexpected passing.



Dated:    October 26, 2020

                                       Respectfully submitted,

/s/ Abbe David Lowell

WINSTON STRAWN, LLP
  1901 L Street, N.W.
  Washington, DC 20036
  Tel: (202) 282-5875
  adlowell@winston.com

NORTON ROSE FULBRIGHT
  Joy L. Langford
  901 H Street, N.W.
  Washington, DC 20036
  Tel: (202) 974-5605
  joy.langford@nortonrosefulbright.com

Counsel for the Shatsky Plaintiffs
         Case 1:08-cv-00496-RJL Document 53 Filed 10/26/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

I hereby certify, that on 26 th day of October, 2020, I caused a true and correct copy of the

foregoing Shatsky Plaintiffs’ Notice Regarding the Death of Declarant Itzhak Ilan

and Related Issues to be filed and served electronically via CM\ECF.


                                                              Counsel for Plaintiffs

                                                              /s/ Abbe D. Lowell
